SECOND DIVISION
                                                                       October 28, 2008




No. 1-08-0411



GEORGE DIVIS,                                             )    Appeal from the
                                                          )    Circuit Court of
                    Plaintiff-Appellant,                  )    Cook County
                                                          )
                                                          )
v.                                                        )
                                                          )
WOODS EDGE HOMEOWNERS' ASSOCIATION,                       )
WOODS EDGE I CONDOMINIUM ASSOCIATION,                     )
WEAVER REALTY AND MANAGEMENT, INC., and                   ))
SERVICON ENTERPRISES, INC.,                               ))   Honorable
                                                               Ronald S. Davis,
                    Defendants-Appellees.                      Judge Presiding.




      PRESIDING JUSTICE KARNEZIS delivered the opinion of the court:

      This negligence action arises out of injuries plaintiff George Divis sustained as a

result of falling on a patch of ice at his former condominium complex in Palos Hills.

Plaintiff sued defendants Woods Edge Homeowners' Association (WEHA), Woods

Edge I Condominium Association (WECA), Weaver Realty and Management, Inc., and

Servicon Enterprises, Inc., alleging that due to defendants' negligent removal of snow,
1-08-0411


several large patches of ice accumulated on the walkway, which proximately caused his

fall. Defendant Servicon filed a motion to dismiss pursuant to section 2-619(a)(9) of the

Code of Civil Procedure (735 ILCS 5/2-619(a)(9) (West 2006)), alleging that it was

immune from liability pursuant to the Snow and Ice Removal Act (Act) (745 ILCS 75/1

et seq. (West 2006)), which the trial court granted.1 Plaintiff appeals from the trial

court's order and contends that the Act does not apply to parties who enter into a

contractual obligation to remove snow and ice. We affirm.

       On January 28, 2006, plaintiff exited his condominium building and slipped and

fell on a patch of ice, suffering numerous injuries. Plaintiff's second amended complaint

alleged that defendants WEHA, WECA and Weaver contracted with defendant

Servicon to remove snow and ice from the condominium property. The complaint also

alleged that snow had fallen on the property in the days prior to plaintiff's fall and that

as a result of the "incomplete and improper" snow removal, several large patches of ice

accumulated on the walkway, causing him to fall.

       Defendant Servcion's motion to dismiss plaintiff's second amended complaint

alleged that the Act barred plaintiff's recovery. The trial court granted the motion to

dismiss, finding that the Act applied to all defendants and dismissed plaintiff's complaint

with prejudice. Plaintiff now appeals.

       On appeal, plaintiff contends that the Act does not apply to parties who enter into

a contractual obligation to remove snow and ice.


       1
           The other defendants joined in Servicon's motion to dismiss.

                                              2
1-08-0411


       The Act provides:

              "§ 1. It is declared to be the public policy of this State that owners

       and others residing in residential units be encouraged to clean the

       sidewalks abutting their residences of snow and ice. The General

       Assembly, therefore, determines that it is undesirable for any person to be

       found liable for damages due to his or her efforts in the removal of snow

       or ice from such sidewalks, except for acts which amount to clear

       wrongdoing as described in Section 2 of this Act.

              § 2. Any owner, lessor, occupant or other person in charge of any

       residential property, or any agent of or other person engaged by any such

       party, who removes or attempts to remove snow or ice from sidewalks

       abutting the property shall not be liable for any personal injuries allegedly

       caused by the snowy or icy condition of the sidewalk resulting from his or

       her acts or omissions unless the alleged misconduct was willful or

       wanton." 745 ILCS 75/1 (West 2006).

       Here, we find that, contrary to plaintiff's contention, the Act provides defendants

with an affirmative defense against plaintiff's claims of negligent or improper snow

removal. Section 1 of the Act provides that "it is undesirable for any person" to be liable

for damages due to his or her snow removal efforts, unless those acts amount to "clear

wrongdoing." 745 ILCS 75/1 (West 2006). Section 2 of the Act provides that "any

agent of or other person engaged by any such party" who removes or attempts to


                                             3
1-08-0411


remove snow or ice from sidewalks shall not be liable for injuries caused by his or her

removal efforts, unless those acts or omissions were willful or wanton. 745 ILCS 75/2

(West 2006). We find that defendant Servicon acted as either an agent or "other

person engaged by" defendants WEHA, WECA and Weaver to remove snow and ice.

Plaintiff alleged in his complaint that his fall was the result of "incomplete and improper"

snow removal. This is the type of conduct for which the legislature has sought to

provide immunity from liability when it enacted the Act. Except in cases of clear

wrongdoing or willful or wanton conduct, the legislature has determined that, as a

matter of public policy, to encourage people to clear their sidewalks of snow and ice, it

would be "undesirable" for any person to be found liable for damages due to his or her

snow removal efforts. We find the trial court's order granting the motion to dismiss

proper.

       Plaintiff relies on Schoondyke v. Heil, Heil, Smart & Golee, Inc., 89 Ill. App. 3d
640 (1980), and Klikas v. Hanover Square Condominium Association, 240 Ill. App. 3d
715 (1992). However, Schoondyke and Klikas do not support plaintiff's contention.

Schoondyke predated the Act and concerned whether the association owed a duty to

the plaintiff to remove snow and ice. It neither discussed the Act nor addressed

whether the Act would apply to parties who entered into a contractual obligation to

remove snow and ice. Plaintiff acknowledges that Schoondyke predated the Act but

argues that "there is nothing in the [Act] that would lead anyone to believe that the Act

vitiated [the Schoondyke] decision." Again, we note that Schoondyke concerned


                                             4
1-08-0411


whether the association owed a duty to the plaintiff to remove snow and ice, not

whether the defendants were immune from liability because of the Act. In Klikas, this

court found that the condominium association had no duty to remove snow from a

village-owned sidewalk that abutted the condominium complex. Klikas, 240 Ill. App. 3d

at 721. Although Klikas postdated the Act, it did not discuss the Act because it

considered for purposes of summary judgment whether the association had a duty to

remove snow from a village-owned sidewalk that was not located on condominium

property. It did not address whether the defendants were immune from liability because

of the Act. Further, both Schoondyke and Klikas involved a situation

in which there was a complete failure to remove snow and ice

rather than the improper or negligent removal as alleged in the

case at bar.

      Accordingly, we affirm the judgment of the circuit court.

      Affirmed.

      HOFFMAN and HALL, JJ, concur.




                                            5
1-08-0411



            REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT



GEORGE DIVIS,

                  Plaintiff-Appellant,

v.

WOODS EDGE HOMEOWNERS' ASSOCIATION, WOODS EDGE I CONDOMINIUM
ASSOCIATION, WEAVER REALTY AND MANAGEMENT, INC., and SERVICON
ENTERPRISES, INC.,

                  Defendants-Appellees.


                                   No. 1-08-0411

                             Appellate Court of Illinois
                           First District, Second Division

                                  October 28, 2008


        PRESIDING JUSTICE KARNEZIS delivered the opinion of the court.

                        HOFFMAN and HALL, JJ, concur.


                   Appeal from the Circuit Court of Cook County.

                 The Honorable Ronald S. Davis, Judge Presiding.


For APPELLANT, Kozacky & Weitzel, P.C. (Paul J. Kozacky , Jerome R. Weitzel and
John M. Sheldon, of counsel)

For APPELLEE SERVICON ENTERPRISES, INC., Norton Mancini & Weiler (W.
Anthony Andrews, of counsel)


                                          6
1-08-0411


For APPELLEE WOODS EDGE HOMEOWNERS' ASSOCIATION, WOODS EDGE I
CONDOMINIUM ASSOCIATION AND WEAVER REALTY AND MANAGEMENT, INC.,
Smith Amundsen LLC (Michael Resis, Ellen L. Green and Bradley G. Rausa, of
counsel)




                                     7